OTIS R. McKINLEY
v.
WARDEN LYNN COOPER; AVOYELLES CORRECTIONAL CENTER.
No. 2009 CA 0537.
Court of Appeals of Louisiana, First Circuit.
October 23, 2009.
Not Designated for Publication
OTIS R. McKINLEY, Plaintiff-Appellant in Proper Person
MELINDA L. LONG, Attorney for Defendant-Appellee, Avoyelles Correctional Center, et al.
Before: CARTER, C.J., GUIDRY and PETTIGREW, JJ.
CARTER, C. J.
Plaintiff-Appellant, Otis R. McKinley, an inmate in the custody of the Louisiana Department of Public Safety and Corrections, filed a petition for judicial review of a final agency decision regarding a time computation issue that had been raised pursuant to the Administrative Remedy Procedure Act, LSA-R.S. 15:1171-1179. Following de novo review, the district court adopted the Commissioner's October 1, 2008 Report as its reasons in its November 11, 2008 Judgment, dismissing McKinley's petition with prejudice and at his cost. McKinley appeals.
We find that the Commissioner's Report thoroughly and adequately discusses the factual and procedural background of this case and provides an excellent analysis of the applicable law. After an extensive review of the entire record, we also adopt the Commissioner's Report as our reasons and we agree with the district court's judgment dismissing McKinley's suit. We note, however, that the district court's final judgment of dismissal contains an obvious misstatement and phraseology error that was also reflected in the Commissioner's Report. As presently worded, the judgment purports to "deny" the final agency's decision denying McKinley's request for administrative relief, when obviously the district court's ultimate dismissal of McKinley's case clearly reflects the district court's resolve to "uphold" the agency's decision to deny administrative relief and to dismiss McKinley's case. Therefore, we find it necessary and appropriate to correct the phraseology error by amending the district court's judgment pursuant to our statutory mandate to render a judgment "which is just, legal, and proper upon the record on appeal." LSA-C.C.P. art. 2164. See Harris v. State ex rel. Dept. of Transp. and Development, 07-1566 (La. App. 1 Cir. 11/10/08), 997 So. 2d 849, 871, writ denied, 08-2886 (La. 2/6/09), 999 So. 2d 785. See also Adam v. State ex rel. Dept. of Transp. and Development, 08-1134 (La. App. 1 Cir. 2/13/09), 5 So. 3d 941, 949, writ denied, 09-0558 (La. 5/15/09), 8 So. 3d 584.
Accordingly, we amend the second paragraph of the district court's judgment to provide as follows:
IT IS ORDERED, ADJUDGED AND DECREED, that the final agency decision denying administrative relief is affirmed and this matter is dismissed, with prejudice, at the petitioner's cost. All costs of these proceedings are to be paid by the petitioner personally or on his behalf through the Department of Public Safety and Corrections by authority of and in accordance with LSA-R.S. 15:874(3) & (4).
As amended, we affirm the district court's judgment that dismisses McKinley's case, by summary opinion in accordance with Uniform Rules  Courts of Appeal, Rule 2-16.2A(4), (5), (6), and (7). All costs of this appeal are assessed to plaintiff-appellant, Otis R. McKinley.
AMENDED AND, AS AMENDED, AFFIRMED.